                               Case 20-10940-LSS                     Doc 77          Filed 04/29/20              Page 1 of 2

  Information to identify the case:
  Debtor: Alpha Entertainment LLC                                                                       EIN: XX-XXXXXXX

  United States Bankruptcy Court for the District of Delaware
                                                                                                       Date case filed in chapter 11: 04/13/2020
  Case Number 20-10940 (LSS)


Official Form 309F1 (For Corporations or Partnerships)
Notice of Chapter 11 Bankruptcy Case                                                                                                                      2/20


For the debtor listed above, a case has been filed under chapter 11 of the Bankruptcy Code. An order for relief has been
entered.
This notice has important information about the case for creditors and debtors, including information about the meeting
of creditors and deadlines. Read both pages carefully.
The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not take action to collect debts
from the debtor or the debtor's property. For example, while the stay is in effect, creditors cannot sue, assert a deficiency, repossess property, or otherwise try
to collect from the debtor. Creditors cannot demand repayment from the debtor by mail, phone, or otherwise. Creditors who violate the stay can be required to
pay actual and punitive damages and attorney's fees.
Confirmation of a chapter 11 plan may result in a discharge of debt. A creditor who wants to have a particular debt excepted from discharge may be required
to file a complaint in the bankruptcy clerk's office within the deadline specified in this notice. (See line 11 below for more information.)
To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at the address listed below or
through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

Do not file this notice with any proof of claim or other filing in the case.
Valid Picture ID is required for access to the J. Caleb Boggs Federal Building. If you do not have a photo ID and/or original verification of your social
security number, please contact the Office of the United States Trustee at 302−573−6491.

  1. Debtor's full name: Alpha Entertainment LLC
  2. All other names used in the last 8 years: VKM Ventures, LLC; XFL
  3. Address:        1266 East Main Street, Stamford, CT 06902

  4. Debtor’s attorneys:                      YOUNG CONAWAY STARGATT & TAYLOR, LLP
                                              Michael R. Nestor
                                              Matthew B. Lunn
                                              Kenneth J. Enos
                                              Shane M. Reil
                                              Matthew P. Milana
                                              1000 North King Street
                                              Rodney Square
                                              Wilmington, Delaware 19801
                                              Telephone: 302-571-6600


  5. Bankruptcy clerk’s office                                                                         Hours open: Monday − Friday
      Documents in this case may be filed      824 Market Street, 3rd Floor                            8:00 AM − 4:00 PM
      at this address.                         Wilmington, DE 19801
      You may inspect all records filed in
      this case at this office or online at                                                            Contact phone 302−252−2900
      www.pacer.gov.

  6. Meeting of creditors                       May 22, 2020 at 10:30 a.m. (ET)                                   Location:
      The debtor's representative must
      attend the meeting to be questioned                                                                         J. Caleb Boggs Federal Building
      under oath.
                                               The meeting may be held telephonically, at a different             844 N. King Street, 3rd Floor
                                               location, or continued or adjourned to a later date. If so,        Room 3209
                                               such information will appear on the Debtor's case website
      Creditors may attend, but are not        https://www.donlinrecano.com/alpha and on the court                Wilmington, DE 19801
      required to do so.                       docket.




Official Form 309F1 (For Corporations or Partnerships)               Notice of Chapter 11 Bankruptcy Case                                           page 1
                               Case 20-10940-LSS                   Doc 77          Filed 04/29/20              Page 2 of 2

  7. Proof of claim deadline                 Deadline for filing proof of claim: Not yet set. If a deadline is set, notice will be sent
                                             at a later time.

                                             A proof of claim is a signed statement describing a creditor's claim. A proof of claim form may be filed either
                                             electronically or as a paper document. For more information on how to file a Proof of Claim, visit the Delaware
                                             Bankruptcy Court's website at http://www.deb.uscourts.gov/claims−information.

                                             Your claim will be allowed in the amount scheduled unless:
                                             ●   your claim is designated as disputed, contingent, or unliquidated;
                                             ●   you file a proof of claim in a different amount; or
                                             ●   you receive another notice.

                                             If your claim is not scheduled or if your claim is designated as disputed, contingent, or unliquidated, you
                                             must file a proof of claim or you might not be paid on your claim and you might be unable to vote on a
                                             plan. You may file a proof of claim even if your claim is scheduled.

                                             You may review the schedules at the bankruptcy clerk's office or online at www.pacer.gov.

                                             Secured creditors retain rights in their collateral regardless of whether they file a proof of claim. Filing a proof
                                             of claim submits a creditor to the jurisdiction of the bankruptcy court, with consequences a lawyer can explain.
                                             For example, a secured creditor who files a proof of claim may surrender important nonmonetary rights,
                                             including the right to a jury trial.

  8. Exception to discharge                  If § 523(c) applies to your claim and you seek to have it excepted from discharge, you must start a judicial
                                             proceeding by filing a complaint by the deadline stated below.
     deadline
      The bankruptcy clerk's office must     Deadline for filing the complaint: July 21, 2020
      receive a complaint and any
      required filing fee by the following
      deadline.

  9. Creditors with a foreign                If you are a creditor receiving notice mailed to a foreign address, you may file a motion asking the court to
                                             extend the deadlines in this notice. Consult an attorney familiar with United States bankruptcy law if you
     address                                 have any questions about your rights in this case.


  10. Filing a Chapter 11                    Chapter 11 allows debtors to reorganize or liquidate according to a plan. A plan is not effective unless the
                                             court confirms it. You may receive a copy of the plan and a disclosure statement telling you about the plan,
      bankruptcy case                        and you may have the opportunity to vote on the plan. You will receive notice of the date of the
                                             confirmation hearing, and you may object to confirmation of the plan and attend the confirmation hearing.
                                             Unless a trustee is serving, the debtor will remain in possession of the property and may continue to
                                             operate its business.

  11. Discharge of debts                     Confirmation of a chapter 11 plan may result in a discharge of debts, which may include all or part of your
                                             debt. See 11 U.S.C. § 1141(d). A discharge means that creditors may never try to collect the debt from
                                             the debtor except as provided in the plan. If you want to have a particular debt owed to you excepted from
                                             the discharge and § 523(c) applies to your claim, you must start a judicial proceeding by filing a complaint
                                             and paying the filing fee in the bankruptcy clerk's office by the deadline.




Official Form 309F1 (For Corporations or Partnerships)             Notice of Chapter 11 Bankruptcy Case                                            page 2
